Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 1 of 13




               Exhibit A
               Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 2 of 13

                                                                                           US010364036B2

(12) United      States Patent                                      (10) Patent No.: US 10 , 364,036 B2
     Tighe et al.                                                   (45) Date of Patent:                          * Jul. 30, 2019
(54 ) MULTICOPTER WITH BOOM -MOUNTED                            (56 )                     References Cited
      ROTORS
                                                                                  U .S . PATENT DOCUMENTS
(71 ) Applicant: Kitty Hawk Corporation , Mountain                      1,627,856 A * 5/ 1927 MacVicar .......... B64C24429//170025
                  View , CA (US)                                                                                                 . 17
                                                                        2 ,987 ,272 A * 6 / 1961 Vogt . ................. B64C 29/0033
(72 ) Inventors: James Joseph Tighe, San Jose, CA                                                                             244 / 17 .23
                 (US); Eric Allison , Mountain View , CA                3 ,089 ,666 A   5 /1963 Quenzler
                  (US)                                                  3 ,149 ,800 A * 9 / 1964 Sintes                      B64C 3 /42
                                                                                                                                244 / 7 R
(73 ) Assignee: Kitty Hawk Corporation , Mountain                       3 ,409 ,248 A * 11/ 1968 Bryan ................. B64C 29/0025
                                                                                                                              244 / 17 . 25
                  View , CA (US)                                        3 ,627 ,234 A       12 / 1971 Dziallas
                                                                        4 , 979,698 A       12 /1990 Lederman
( * ) Notice :    Subject to any disclaimer, the term ofthis            6 ,719 ,244 B1 *    4 /2004 Gress .. ... ... ... .. B64C 29 /0033
                  patent is extended or adjusted under 35                                                                     244 / 17 .25
                  U .S . C . 154 (b ) by 272 days.                      8 ,393,564 B2        3/2013 Kroo
                  This patent is subject to a terminal dis
                                                                                               (Continued )
                  claimer .
                                                                Primary Examiner — Joseph W Sanderson
                                                                (74 ) Attorney, Agent, or Firm — Van Pelt, Yi & James
(21) Appl.No.: 15 /297,035                                      LLP
(22) Filed :      Oct. 18 , 2016                                (57 )                         ABSTRACT
                                                                 A multicopter aircraft with boom -mounted rotors is dis
(65)                 Prior Publication Data                     closed . The multicopter includes a fuselage ; a port side wing
                                                                coupled to the fuselage ; and a starboard side wing coupled
      US 2018 /0105279 A1          Apr. 19 , 2018               to the fuselage . Each of the wings has mounted thereto one
                                                                or more booms, each boom having a forward end extending
(51) Int. Ci.                                                   forward of a corresponding wing to which the boom is
      B64C 29/00              ( 2006 .01)                       mounted and an after end extending aft of said correspond
      B640 27/ 24             ( 2006 .01)                       ing wing to which the boom is mounted . The aircraft further
      B64D 29/ 02             ( 2006 .01)                       includes a first plurality of lift rotors, each rotor in said first
(52 ) U .S. CI.                                                 plurality being mounted on a forward end of a corresponding
      CPC .......... B640 29 /02 ( 2013 .01); B64C 29/ 0025     one or said booms, and a second plurality of lift rotors , each
          (2013 .01 ); B64D 27/24 (2013 .01); YO2T 50 /62       rotor in said second plurality being mounted on an after end
                                                    (2013.01)   of a corresponding one or said booms. Each rotor produces
( 58 ) Field of Classification Search                           vertical thrust independent of the thrust produced by the
       CPC ..... B64C 27 /08 ; B64C 27 /26 ; B64C 29 /0025 ;    other rotors .
                                B64C 29 /0033 ; B64C 39/04
      See application file for complete search history.                            6 Claims, 5 Drawing Sheets




                                                                  - 210

                  vegek                                                          Wow              ALE
                                                                                                Wow
                                   RAM                                                      Motor



           208206                                               202
                    Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 3 of 13


                                                                         US 10 ,Page
                                                                                 364,2036 B2

(56 )                         References Cited
                     U . S . PATENT DOCUMENTS
         8 ,485 ,464 B2 * 7 /2013 Kroo .................                 B64C 3 / 16
                                                                                244/ 17 .23
         8 ,690 ,096 B2 *      4 /2014 Alvarez ....            . . . . . . . . B64C 3 / 10
                                                                                244 / 17 . 11
         9 .120 . 560 B1 *     9 /2015 Armer ................. B64C 29 /0008
         9 ,764 ,833 B1 *      9 /2017 Tighe . .. ... ... ... B64C 29 / 0025
         9 , 944 , 386 B1 *    4 / 2018 Reichert ................. B64C 27 /08
        10 ,029 ,785 B2 *      7 /2018 Niedzballa .............. B64C 27 /30
        10 .053 ,213 B1 *      8 / 2018 Tu                         B64C 29 / 0025
    10 ,086 ,931 B2 * 10 /2018 Reichert ..... ........... B64C 27 /08
 2009/ 0084890 A1 4 / 2009 Reinhardt
 2011/0031355 Al * 2 /2011 Alvarez
                               arez                ................      B64C 3 / 10
                                                                               244 / 7 R
 2012 /0012692 A1 * 1/ 2012 Kroo .                                       B64C 3 /56
                                                                    244 /6
 2013 /0020429 A1 * 1/ 2013 Kroo ......................... .... B64C 3 / 16
                                                                                   244/ 6
 2013 / 0092799 A14 / 2013 Tian
 2016 /0236774 AL              8 / 2016 Niedzballa
 2016 /0236775        A1 * 8 / 2016     Eshkenazy .......... B64C 29 /0025
 2016 / 0297520       A110 / 2016       Sada-Salinas
 2016 /0347447        A1 * 12/2016      Judas .................. B64C 29/0033
 2017 / 0225779       A1 * 8 / 2017     Gamble                   B64C 29 /0025
 2017 / 0300065       A1 * 10 / 2017    Douglas ... .. . .        GO5D 1/ 0676
 2018 /0105267        A1 * 4 / 2018      Tighe                   B64C 29 / 0025
 2018 /0105268        A1 * 4 /2018       Tighe                   B64C 29 /0025
 2018 /0105279        A14 / 2018         Tighe
* cited by examiner
        Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 4 of 13


U . S . Patent                   Jul. 30, 2019                            Sheet 1 of 5                               US 10 ,364,036 B2




        100
                                                                                            OKUMA



                                                        NYELUNYULUULELO


                                          www                                             Sensors            NOUER


       102                                      LATMU                         OMANONOON




                      NOAgopan    W
                                                                                                                                      botld
                                                                                                    *




     Flight control
      input source                     Controller
                                                                                          Online
                                                                                    Optimizeri
                                                                                                    *YT YT
                                                                                                    T
                                                                                                                     XI   Actuators
                      duc.g                                                               Mixer


                                  Ww                                                                YT
                                                                                                                             ngana
       Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 5 of 13


U . S . Patent           Jul. 30, 2019           Sheet 2 of 5                     US 10 ,364,036 B2




       2007
                      208
     204 y
     204
                         De
                        28    1 2016
                     MELER                        NewVIDEO ubert
                                                  TRA
                                         .
                                                                         0
                 y




                                                                   KA                 212

                                         WANTE                     MAX
                                                         1
                                002
                                                                             ry




                                         FIG . 2A
       Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 6 of 13


U . S . Patent                  Jul. 30, 2019               Sheet 3 of 5           US 10 ,364 ,036 B2




                                                               210
                                12 Finne           49141..
                                                       44
                                                               RADO



            di     n                                                                    w
                                hi           Ang                      ANARROW ww



        208 206
                                                            202



                                                    FIG . 2B




     ho+ + +
         ODWODOC

                       SOK AL
                                     KCHON
                                        R
                                              oom
                                                      Linie
                                                               202




                                                    FIG . 20
          Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 7 of 13


U . S . Patent             Jul. 30, 2019                               Sheet 4 of 5                                      US 10 ,364 ,036 B2


                200                                                          216
                                                                                     - 218

                                                                                                           212


    208
                      13
                             WRW .WWW
                                                 ma
                                                 .
                                                                                           maWinERT
                                                                                        warm



                                                                                               ww
                                                                                                Ma    ..     A
                                                                                                                 VLT

                                                                                                                       MARMEL. . ma   .www




                                                                               non

          SYS
                                        ineand

                                        Y
                                            www
                                                      echani
                                                                   W
                                                                              Ma            Yarln
                                                                                     202



                                                      FIG . 2D
                      Ey2.

                                                                       AM
                                                                       MRI
                                                                       *




                                                                       *




                                                      -XELKMWAHN



                                                      MWAKH

                712                     Fy10



                                                         FIG . 2E
       Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 8 of 13


U . S . Patent                     Jul. 30, 2019                          Sheet 5 of 5                                                           US 10 ,364,036 B2




                                      202                    204                            208                     - 210
                                                                                                       WW
                          208                      NOWMMWWW   ABERTON
                                                        WAMAMAMARA
                                                                                            RE




                                              ag
                       WWW                WWW                                                     weinig
                                                                                                       SA
                                                                                                                                  SUMMAR
                                                                                                                            grywatne
                                                                                                                                SMKIWwwwwww
                                   WALL




                                      206
                                                                FIG . 2F

       200                                                                                             *
                                                                                                       *
                                                                                                       S




                                                             wwwwwwwwwwww
                                                                                                       LOWGYOMW
                                                                         ZOOLDUM
             242                                                         PurwW
                                                                                        .




             hvodom
                      agoro
                                          a   te
                                                                             9811
                         Don
                        wwwyoung                                                                                  wwwwwww         w
                                                    MAKALA      KALLAS             hy
                                                                                                                                           * *    W




                                                              FIG . 2G
               Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 9 of 13


                                                      US 10 , 364 ,036 B2
     MULTICOPTER WITH BOOM -MOUNTED                                         FIG . 2G is a block diagram showing a side view of the
                           ROTORS                                         multicopter aircraft 200 of FIG . 2A .
         BACKGROUND OF THE INVENTION                                                      DETAILED DESCRIPTION
   Multicopter aircraft typically include a plurality of hori          The invention can be implemented in numerous ways ,
                                                                    including as a process; an apparatus ; a system ; a composi
zontally oriented rotors , sometimes referred to as “ lift fans,” tion   of matter ; a computer program product embodied on a
to provide lift, stability , and control. A flight control system , computer
sometimes referred to as a “ flight controller” or “ flight 10 as a processor  readable storage medium ; and /or a processor, such
computer” , may be provided to translate pilot or other and / or providedconfigured             to execute instructions stored on
                                                                                       by a memory coupled to the processor. In
operator input, and /or corrections computed by an onboard this specification , these implementations, or any other form
computer, e. g ., based on sensor data , into forces and
moments and/ or to further translate such forces and that                     the invention may take, may be referred to as tech
                                                                         niques . In general, the order of the steps of disclosed
moments into a set of actuator ( e .g ., lift rotors
                                                 ors ;, propellers
                                                        propellers ;, 16
                                                                      15 processes may be altered within the scope of the invention .
control surfaces, such as ailerons , etc .) and / or associated          inled
                                                                         Unless stated otherwise , a component such as a processor or
parameters (e.g., lift fan power , speed , or torque) to provide a memory described as being configured to perform a task
the required forces and moments .                                may be implemented as a general component that is tem
   For example , pilot or other operator inputs may indicate porarily configured to perform the task at a given time or a
a desired change in the aircraft 's speed , direction, and/or 20 specific component that is manufactured to perform the task .
orientation , and /or wind or other forces may act on the As used herein , the term “ processor' refers to one or more
aircraft, requiring the lift fans and /or other actuators to be       devices, circuits, and/ or processing cores configured to
used to maintain a desired aircraft attitude ( roll /pitch /yaw ),    process data , such as computer program instructions.
speed , and/or altitude.                                                 A detailed description of one or more embodiments of the
   An aircraft typically is considered to have six degrees of 25 invention is provided below along with accompanying fig
freedom of movement, including forces in the forward /back , ures that illustrate the principles of the invention . The
side / side , and up /down directions ( e .g ., Fx , Fy, and Fz ) and invention is described in connection with such embodi
moments about the longitudinal (roll ) axis , the transverse              ments, but the invention is not limited to any embodiment.
(pitch ) axis, and the vertical (yaw ) axis ( e. g ., Mx, My, and The scope of the invention is limited only by the claims and
Mz). If an aircraft has more actuators than degrees of 30 the invention encompasses numerous alternatives , modifi
freedom , it must be determined how the various actuators         cations and equivalents . Numerous specific details are set
will be used to act on the aircraft in response to commands forth in the following description in order to provide a
received via manual and/ or automated controls. For a given       thorough understanding of the invention . These details are
set of one or more pilot commands under given circum         provided for the purpose of example and the invention may
stances, some combinations of actuators capable of acting 35 be practiced according to the claims without some or all of
on the aircraft to achieve the result indicated by the pilot these specific details . For the purpose of clarity , technical
command (s ) may be more effective and/ or efficient than material that is known in the technical fields related to the
others . For example , somemay consume more or less power                 invention has not been described in detail so that the
and /or fuel than others , provide a more smooth transition               invention is not unnecessarily obscured .
from a current state than others, etc .                              40      A multicopter aircraft with angled rotors is disclosed . In
   Rotors may spin at a high rate and could pose a risk to an             various embodiments , a multicopter aircraft as disclosed
occupant of a manned multicopter and /or to equipment                     herein includes a plurality of lift fans or other rotors dis
housed in a fuselage or other structure comprising the                    posed in a configuration around a fuselage and/ or other
multicopter.                                                              centrally -located structure of the aircraft. In some embodi
                                                                     45 ments , a first subset of the rotors may be disposed on a one
      BRIEF DESCRIPTION OF THE DRAWINGS                                   side of the aircraft and a second subset of the rotors may be
                                                                          disposed on an opposite side of the aircraft . In various
   Various embodiments of the invention are disclosed in the              embodiments, each of at least a subset of the rotors is
following detailed description and the accompanying draw -                mounted at a corresponding non - zero angle off of a hori
ings.                                                      50 zontal plane of the aircraft . In some embodiments , the angle
   FIG . 1 is a block diagram illustrating an embodiment of at which each rotor is mounted is determined at least in part
a flight control system .                                     by a location of the rotor relative to the fuselage and /or a
   FIG . 2A is a block diagram illustrating an embodiment of              human or other occupied portion thereof, the angle being
a multicopter aircraft with angled rotors .                   determined at least in part to ensure that a plane in which the
   FIG . 2B is a block diagram showing a front view of the 55 rotor primarily rotates does not intersect the fuselage and/or
multicopter aircraft 200 of FIG . 2A .                        a human or other occupied portion thereof. In various
   FIG . 2C is a block diagram illustrating an example of embodiments , the respective angles at which at least a subset
angled rotors as implemented in an embodiment of a mul-        of the rotors are mounted may be determined at least in part
ticopter aircraft with angled rotors .                         to provide the ability to generate lateral force components in
  FIG . 2D is a block diagram illustrating a top view of an 60 the horizontal plane of the aircraft at rotor mount locations
embodiment of a multicopter aircraft with angled rotors.       that are offset in the horizontal plane from a center of gravity
  FIG . 2E is a block diagram illustrating an example of of the aircraft, so as to provide an ability to use the rotors to
forces and moments capable of being generated by angled                   control yaw of the aircraft (i.e., rotation about a vertical axis
rotors in an embodiment of a multicopter aircraft with   of the aircraft) by applying moments about the vertical axis .
angled rotors.                                         65 FIG . 1 is a block diagram illustrating an embodiment of
   FIG . 2F is a block diagram showing a side view of the                 a flight control system . In the example shown, flight control
multicopter aircraft 200 of FIG . 2A .                                    system 100 includes a source of flight control inputs 102
              Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 10 of 13


                                                       US 10 , 364 ,036 B2
configured to provide flight control inputs 104 to a controller a mapping of actuator parameter to expected effect on the
 106 , e . g ., a flight control computer. In some embodiments ,      aircraft for affected actuators .
source of inputs 102 may comprises one or both of pilot                  FIG . 2A is a block diagram illustrating an embodiment of
 input, e .g ., via manual flight controls, and auto - pilot or other a multicopter aircraft with angled rotors . In various embodi
self -piloting technologies . For example , in a self-piloting 5 ments , a flight control system such as flight control system
aircraft inputs 104 may be generated by a self-piloting 100 ofFIG . 1 may be embodied in an aircraft such as aircraft
program /computer 102. In various embodiments , source of 200 of FIG . 2A . In the example shown , aircraft 200 includes
inputs 102 may include manual input devices ( sometimes                   a fuselage (body ) 202 and wings 204 . A set of three
referred to as “ inceptors” ), such as stick , throttle , rudder,         underwing booms 206 is provided under each wing . Each
collective , joystick , thumb stick , and /or other manual con            forward of the wing and one aft. Each lift fan 208 may be
trol/input devices configured to be manipulated by a pilot or
other operator to control the flight of an aircraft. Such                 driven by an associated drive mechanism , such as a dedi
inceptor devices and/ or associated electronics , and/or a                cated electric motor. Each lift fan 208 produces vertical
self -piloting program , computer, ormodule, may be config                thrust independent of the thrust produced by the other lift
ured to provide as input signals 104 one or more of a roll 15             fans 208 . One or more batteries (not shown ) and /or onboard
                                                                          power generators ( e . g ., small gas turbine ) may be used to
direction , roll rate , yaw direction , yaw rate, pitch angle ,           drive the lift fans 208 and /or charge/recharge onboard bat
pitch rate, altitude, altitude rate and /or forward or other              teries.
thrust input signal. In the example shown , controller 106                In various embodiments , each boom 206 is positioned at
also receives sensor data 118 , e . g ., wind speed , air tempera - 20 an angle relative to a vertical axis of the aircraft such that the
ture , etc ., from sensors 116 . Flight controller 106 translates ,       lift fans 208 are mounted thereon at an associated angle , as
aggregates , and / or otherwise processes and /or interprets the          described more fully in connection with FIGS. 2B - 2E .
received flight control inputs 104 and / or sensor data 118 to  In the example shown in FIG . 2A , a propeller 210 is
generate and provide as output associated forces and /or mounted on the fuselage 202 and configured to push the
moments 108 to be applied to the aircraft via its control 25 aircraft through the air in the forward ( e .g ., X axis ) direction .
assets (e .g., propellers , rotors , lift fans, aerodynamic control
                                                                The
                                                                 T propeller 210 is positioned between a pair of tail booms
surfaces , etc .; sometimes referred to herein as “ actuators ” ) to
                                                                212 that extend aft and are joined at their aft end by a tail
maneuver the aircraft in a manner determined based at least     structure on which aerodynamic control surfaces including
 in part on the flight control inputs 104 and /or sensor data   elevators 216 and rudder 218 are mounted . In various
 118 . In various embodiments, forces/moments 108 may 30 embodiments , each of the inboard booms 206 forms at least
 include forces and/or moments along and/or about one or in part an integral part of the corresponding port/starboard
more axes of the aircraft, such as x , y, and z axes, corre     side tail boom 212 . In some embodiments , the tail booms
sponding to longitudinal , transverse, and vertical axes of the 212 comprise extensions aft from the respective inboard
aircraft, respectively , in various embodiments .                         booms 206 . For example , the tail booms 212 may be formed
   Referring further to FIG . 1 , the flight control system 100
                                                          35 as part of or fastened ( e . g ., bolted ) to an aft end of the
includes an online optimizer/mixer 110 configured to receive corresponding inboard boom 206 . Additional control sur
forces /moments 108. Online optimizer /mixer 110 receives    faces include ailerons 214 mounted on the trailing edge of
as input forces/moments 108 and computes dynamically                                14 .
(online ) a set of actuators and associated commands/param                   In the example shown, four ailerons 214 are included ,
eters 112 to achieve the requested forces /moments 108 . In 40 e . g ., to provide redundancy . In some embodiments , if a
some embodiments , the optimizer minimizes total power                    single aileron 214 is lost or fails the remaining three ailerons
given a desired combination of forces and moments . Actua
tors 114 are configured to operate in response to actuator
                                                                          214 are sufficient to control the aircraft . Likewise , in some
                                                                          embodiments , loss of one rudder 218 results in one remain
commands/parameters 112 provided by online optimizer                      ing rudder to provide a degree of yaw control, along with the
mixer 110 .                                                            45 lift fans. Finally, in some embodiments four elevators 216
  In the example shown , sensors 116 provide sensor data                  are provided for loss / failure tolerance .
118 to online optimizer/mixer 110 . Examples of sensors 116                  In some embodiments, an aircraft 200 as shown in FIG .
and /or sensor data 118 may include one ormore of airspeed ,              2A may have the following approximate dimensions:
temperature , or other environmental conditions; actuator
availability , failure , and /or health information ; aircraft atti- 50
tude , altitude , and/ or other position information ; presence /             Wingspan :                                    36 .0 feet
absence of other aircraft , debris , or other obstacles in the                Nose to tail                                  21.4 feet
                                                                              Centerline to first boom                       6 . 1 feet
vicinity of the aircraft; actuator position information , etc . In            Distance between inner booms                  12 . 2 feet
various embodiments , online optimizer /mixer 110 may be                      Spacing between booms (same wing )             4 . 0 feet
configured to take sensor data 118 into account in determin - 55              Push propeller sweep                           6 .5 feet
ing an optimalmix of actuators and associated parameters to                   Lift fan sweep                                 4 . 2 feet
achieve a requested set of forces and moments . For example ,                 Distance between fan centers (same boom )      8 . 7 feet
in some embodiments , six or more lift fans may be provided
to lift an aircraft into the air, enable the aircraft to hover ,     FIG . 2B is a block diagram showing a front view of the
control aircraft attitude relative to the horizontal, etc . In 60 multicopter aircraft 200 of FIG . 2A . Coordinate axes in the
some embodiments, failure of a lift fan may be reflected in               z ( vertical) and y (side) direction are indicated . The front
sensor data 118 , resulting in a seamless response by online              view shown in FIG . 2B illustrates the respective angles off
optimizer/mixer 110 , which provides an optimal set of                    the vertical axis (z axis as labeled ), sometimes referred to
actuators and parameters 112 that omits (does not rely on )               herein as " cant angles” , at which the outboard , middle , and
the failed lift fan . Likewise , in some embodiments, sensor 65 inboard pairs of lift fans 206 are oriented . In various
data reflecting diminished power /performance , overheating,    embodiments , angling the lift fans , as indicated , may pro
etc ., may be taken into consideration, such as by adjusting              vide additional options to control the aircraft , especially at
              Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 11 of 13


                                                      US 10 , 364 ,036 B2
or near hover. For example , different combinations of fans           arrow extending away from the lift fan , not intersecting the
may be used to exercise yaw control (e . g ., rotate around z         fuselage 202. In some embodiments, the plane of rotation
axis ), to slip sideways or counteract the force of wind while        may intersect the fuselage but not a human -occupied or
in a hover (y axis), etc .                                   otherwise critical portion thereof.
    In various embodiments, the respective angles at which 5 Similarly, in the example shown the middle lift fan and
lift fans 208 may be oriented may be determined based at the inboard lift fan have been angled in towards the fuselage
least in part on safety considerations, such as to increase the       202 , resulting in their respective planes of rotation being
likelihood that debris thrown centrifugally from a lift fan ,         rotated downward by corresponding angles , such that they
e . g ., should the lift fan break apart , would be propelled on      do not intersect the fuselage 202.
a trajectory and / or in a plane that does not intersect a 10            In various embodiments , angling lift fans or other rotors
human -occupied portion of fuselage 202. In some embodi-              towards or away from a fuselage or critical portion thereof ,
ments , two side by side seats are provided for passengers in         and / or other critical structures , may decrease the risk that
 a forward part of fuselage 202 . Batteries to power the lift         debris thrown centrifugally from the rotor would hit the
fans 208 and/ or push propeller 210 may be located in a               fuselage or other structure .
central/over wing part of the fuselage 202 , and in some 15             FIG . 2D is a block diagram illustrating a top view of an
embodiments both the human -occupied and battery occu -               embodiment of a multicopter aircraft with angled rotors .
pied parts of the fuselage are protected at least in part by          Specifically, in FIG . 2D a top view off aircraft 200 of FIG .
canting the booms/lift fans as disclosed herein .                     2A is shown . Coordinate axes in the x ( forward ) and y ( side )
   In some embodiments , lift fan cant angles may be deter            direction are indicated . In the example shown , the aircraft
mined at least in part via a constrained optimization design 20 200 includes twelve lift fans 208 , six on either side of the
process . The fan cants ( e . g ., roll and pitch fan angles ) may    fuselage 202 . On each side of the fuselage 202, three lift fans
be determined by an optimization process in which an object           are mounted forward of the wing 204 and three aft. The lift
is to minimize the amount of torque required by any indi-             fans 208 are mounted in pairs on corresponding booms 206
vidualmotor for a variety of trimmed or equilibrium con -            mounted under the wings 204 . The outermost booms are
ditions including : angular accelerations, any individual fan 25 tilted away from the fuselage 202 and the middle and inner
failure, crosswinds , and center of gravity variations. In some      booms are tilted towards the fuselage , as shown in FIGS. 2B
embodiments , the optimization is subject to constraints of           and 2C .
preventing the plane of the fan blade from intersecting the        FIG . 2E is a block diagram illustrating an example of
crew in the event of catastrophic failure of a fan . Another forces and moments capable of being generated by angled
example of a constraint that may be applied is ensuring that 30 rotors in an embodiment of a multicopter aircraft with
the fans are aligned to the local flow angle for forward flight angled rotors. In FIG . 2E , the fuselage 202 of the aircraft 200
with the fans stopped and aligned with the boom .                     of FIG . 2D is shown to have a center of gravity 220 . The
   In various embodiments , the effective forces and                  circles in FIG . 2E each represent a corresponding one of the
moments capable of being provided by each respective lift             lift fans 208 . The arrows labeled Fvl, Fv2 , etc . represent the
fan may be stored onboard the aircraft 200 in a memory or 35 respective lateral (y - axis ) components of the force generated
other data storage device associated with the onboard flight         by the angled lift fans 208 by virtue of their being mounted
control system . In various embodiments , a matrix , table ,         at angles, and shown in FIGS. 2A - 2D . The rear ( aft ) fans are
database , or other data structure may
                                   may be
                                       be used
                                          used .                      shown to be mounted at an x -axis distance x , from center of
   In some embodiments, effectiveness under different oper-           gravity 220 . As a result, the y - axis components of the rear
ating conditions may be stored . For example , effectiveness 40 lift fans, as shown , would result in corresponding moments
of a lift fan or control surface may be different depending on  of magnitudes proportional to the distance x1 being applied
conditions such as airspeed , temperature , etc . In some             to the aircraft about the vertical axis ( Z -axis , using the
embodiments , forces and moments expected to be generated             convention shown in FIGS . 2A -2E ) . The moment contrib
by a lift fan or other actuator under given conditions may be         uted by any given one of the rear lift fans would be
discounted or otherwise reduced , e . g ., by a factor deter - 45 determined by the lift force generated by the lift fan as
mined based at least in part on an environmental or other             actuated by the flight control system , with the direction
variable , such as a measure of lift fan motor health .               ( counter - clockwise or clockwise ) depending on the position
   In an aircraft having angled lift fans as in the example           of the lift fan and whether it was tilted away from or towards
shown in FIG . 2B , the forces and moments capable ofbeing      the fuselage 202 . For example , the rear leftmost lift fan
generated by a given lift fan may reflect the angle at which 50 would contribute a lateral force F V, resulting in contributing
each lift fan is mounted . For example , lift fans mounted at         a counter -clockwise moment component about the center of
an angle relative to the horizontal plane of the aircraft would       gravity 220 . The right side ( as shown in FIG . 2E ) rear inner
generate a horizontal force component and a vertical force            and middle lift fans (F4, F5) similarly would contribute a
component, and each force may generate a corresponding                counter-clockwise moment component. By contrast, the lift
moment about one or more axes of the aircraft, depending on 55 fans associated with lateral force components F , F , and
the location at which the fan is mounted relative to the center       Fv would contribute clockwise moment components.
of gravity of the aircraft.                                             Similar to the rear lift fans, the forward lift fans (associ
   FIG . 2C is a block diagram illustrating an example of             ated with lateral force components F , - F , 12 , in this example )
angled rotors as implemented in an embodiment of a mul-               would contribute moment components proportional to the
ticopter aircraft with angled rotors . In the example shown , 60 X -axis distance x , at which they are mounted relative to the
the approximate angles at which the left side (as viewed              center of gravity 220 .
from the front ) rotors of the aircraft 200 as shown in FIGS.            In various embodiments, the respective lift fans 208 may
2A and 2B are mounted are shown . In particular, the left             be rotated in alternating clockwise or counterclockwise
most ( outboard ) lift fan is shown to be mounted at an angle        rotations, e .g ., to balance side forces associated with rotation
01 to the vertical ( and, therefore , horizontal/lateral) axis of 65 direction . In the example shown in FIGS. 2A - 2E , a total of
the aircraft, tilting away from fuselage 202 , resulting in a         twelve lift fans 208 are included . In various embodiments ,
plane of rotation of the lift fan , indicated by the dashed           an even number of lift fans including at least four lift fans
              Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 12 of 13


                                                      US 10 , 364 ,036 B2
may be included and distributed evenly on each side of the                plane of rotation of the lift fan , would not intersect the
fuselage . Upon loss or failure of a lift fan , a corresponding           fuselage or other critical structure of the aircraft. In various
lift fan on an opposite side of the aircraft may be de -                  embodiments , angling rotors as disclosed herein may pro
activated , to maintain balance . For example , loss of a                 vide a degree of authority over (ability to control or influ
clockwise rotating lift fan on a forward end of an innermost 5 ence ) yaw of the aircraft, e.g ., during hover or vertical
boom on a port side of the aircraft may result in a counter takeoff (lift) or landing operations .
clockwise rotating lift fan in a complementary position on                Although the foregoing embodiments have been
the opposite side , such as the aft end of the innermost boom          described   in some detail for purposes of clarity of under
on the opposite side,may be shutdown and omitted from use standing, the                invention is not limited to the details provided .
( e. g., zero RPM /torque added as a constraint for that lift fan ) 10 There are many     alternative ways of implementing the inven
in subsequent optimization computations to determine tion                  .  The   disclosed   embodiments are illustrative and not
mixes of actuators and associated parameters to achieve
desired forces and moments.                                            restrictive.
   FIG . 2F is a block diagram showing a side view of the
multicopter aircraft 200 of FIG . 2A . In the example shown , 15            What is claimed is :
the lift fans 208 are mounted at a prescribed forward tilt                  1. An aircraft, comprising :
relative to a horizontal plane of the aircraft 200 . The booms              a fuselage ;
206 are shown to be mounted substantially aligned with the                  a port side wing coupled to the fuselage;
horizontal plane of the aircraft 200 when in level flight. The               a starboard side wing coupled to the fuselage;
wings 204 sweep up slightly as they extend away from the 20                 wherein each of said wings has mounted thereto two or
fuselage 202 . In various embodiments , the angle at which                     more booms, each boom having a forward end extend
the lift fans 208 are tilted forward may be determined at least                    ing forward of a corresponding wing to which the boom
in part on the same considerations as the angles illustrated in                    is mounted and an after end extending aft of said
FIGS. 2B and 2C , i.e ., to ensure that debris thrown centrifu                     corresponding wing to which the boom is mounted ;
gally from a lift fan if it were to break apart would not 25                 a first plurality of lift rotors , each rotor in said first
intersect at least a human - occupied or otherwise critical                        plurality being mounted on the forward end of a
portion of a cockpit or cabin portion of fuselage 202 . In                         corresponding one of said booms; and
some embodiments, the angle at which the lift fans 208 are                   a second plurality of lift rotors , each rotor in said second
tilted forward may be selected at least in part to minimize                     plurality being mounted on the after end of the corre
drag, turbulence, or other undesirable aerodynamic effects of 30               sponding one of said booms;
the lift fans when the aircraft 200 is in forward flight, e . g .,          wherein each rotor in said first plurality and each rotor in
being propelled by push propeller 210 .                                            said second plurality produces an amount of vertical
  FIG . 2G is a block diagram showing a side view of the                           thrust independent of levels of vertical thrust produced
multicopter aircraft 200 of FIG . 2A . In the example shown,                   by the other rotors;
approximate airflow patterns are illustrated by arrows 242 35               wherein a first subset of said booms each is mounted to
and 244 . Arrow 242 shows air flowing with minimal resis                           said port side wing or said starboard side wing at a
tance over the forward lift fans 208 and, due in part to the                   non -zero angle relative to a substantially vertical axis
forward tilt of the forward lift fans 242 , continuing relatively              of the aircraft such that the boom is tilted inboard
unimpeded over wing 204 , and clearing the aft lift fans 208                       towards the fuselage; and
( or, in some embodiments , flowing over them in a relatively 40            wherein a second subset of said booms each is mounted
low drag path , due in part to their forward tilt ). Arrow 244                     to said port side wing or said starboard side wing at a
shows air flowing under /through the forward lift fans 208 ,                   non -zero angle relative to the substantially vertical axis
under the wing 204 , and flowing over the aft lift fans 208 in
                                                        to the
                                                                               of the aircraft such that the boom is tilted outboard
a relatively low drag manner, due at least in part to the                          away from the fuselage .
forward tilt of the aft lift fans 208 .                              45      2 . The aircraft of claim 1 , wherein the port side wing and
   In some embodiments , the wing 204 may not sweep                       the starboard side wing each has three booms mounted
upward to the same extent as shown in FIGS. 2F and 2G , and               thereto and wherein the first plurality of lift rotors is 6 and
in some such embodiments the aft lift fans may be more                    the second plurality of lift rotors is 6 .
within a same horizontal plane as the forward lift fans 208                  3 . The aircraft of claim 1 , wherein the lift rotors in the first
and wing 204. In some such embodiments , the aft lift fans 50 and second plurality of lift rotors are driven by electric
208 may be tilted back slightly, instead of forward , to                  motors .
provide a continuous , relatively low drag pathway for air to                4 . The aircraft of claim 1 , wherein the port side wing and
flow over the forward lift fans 208 , the wing 204 , and the              the starboard side wing comprise a single wing structure
after lift fans 208 , e .g ., when the aircraft 200 is in forward mounted to the fuselage such that said port said wing
flight mode.                                                     55 comprises a port side portion of said single wing structure
   In various embodiments, a flight control system , such as extending to the port side of the fuselage and said starboard
flight control system 100 of FIG . 1 , is configured to deter -           said wing comprises a starboard side portion of said single
mine a mix of actuators and corresponding actuator param -                wing structure extending to the starboard side of the fuse
eters , including of lift fans 208 , to achieve required forces           lage .
and moments, including by taking into consideration the 60 5 . The aircraft of claim 1 , further comprising a split boom
moments about the z -axis that would be generated and structure extending aft from each of an inboard pair of said
applied to the aircraft 200 by virtue of the lift fans being booms, the split boom structure comprising a port sideboom
mounted at angles, as disclosed herein .                                  and a starboard side boom extending aft of the fuselage and
  In various embodiments , techniques disclosed herein may                being joined at an after end of the split boom structure by a
be used to provide a multicopter aircraft having angled lift 65 tail structure.
fans and/ or rotors. Each rotor may be mounted at an angle         6 . The aircraft of claim 5 , wherein each of said booms
such that debris thrown centrifugally from the lift fan , in a comprising the inboard pair of booms forms at least in part
            Case 5:21-cv-02450 Document 1-1 Filed 04/06/21 Page 13 of 13


                                               US 10 , 364,036 B2
an integral part of a corresponding one of said port side
                                                                    10
boom and said starboard side boom .
